Name: COMMISSION REGULATION (EC) No 543/95 of 10 March 1995 amending Regulation (EC) No 1904/94 as regards the countervailing charges to be imposed where the minimum price applicable to imports of dried grapes is not observed
 Type: Regulation
 Subject Matter: agricultural policy;  foodstuff;  prices;  plant product;  tariff policy
 Date Published: nan

 No L 55/22 I en Official Journal of the European Communities 11 . 3 . 95 COMMISSION REGULATION (EC) No 543/95 of 10 March 1995 amending Regulation (EC) No 1904/94 as regards the countervailing charges to be imposed where the minimum price applicable to imports of dried grapes is not observed February 1995 in accordance with Article 13 (2) of Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EC) No 1 50/95 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9 (6) thereof, Whereas Commission Regulation (EC) No 1904/94 (2), as amended by Regulation (EC) No 2462/94 (3), fixes the minimum import price applicable to dried grapes and the countervailing charges to be imposed where that price is not observed ; Whereas Article 2 (2) of Council Regulation (EEC) No 2089/85 of 23 July 1985 laying down general rules relating to the system of minimum import prices for dried grapes (4) provides that the maximum countervailing charge is to be determined on the basis of the most favou ­ rable prices applied on the world market for significant quantities by the most representative non-member coun ­ tries ; whereas the countervailing charges currently in force should be amended on the basis of the prices applied on the world market ; Whereas the measures provided for in this Regulation take account of the agrimonetary rules applicable from 1 HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EC) No 1904/94 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 194, 29 . 7. 1994, p. 18 . (3) OJ No L 263, 13. 10 . 1994, p. 3 . (4) OJ No L 197, 27. 7 . 1985, p. 10 . 0 OJ No L 387, 31 . 12. 1992, p . 1 . (6) OJ No L 22, 31 . 1 . 1995, p. 6. 11 . 3 . 95 IBNI Official Journal of the European Communities No L 55/23 ANNEX 'ANNEX II Countervailing charges 1 . Currants falling within CN code 0806 20 1 1 : (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 1 125,89 1 114,64 11,26 1 114,64 1 092,12 33,78 1 092,12 1 058,35 67,55 1 058,15 1 024,56 101,33 1 024,56 296,49 2. Currants falling within CN code 0806 20 91 : (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 967,44 957,77 9,67 957,77 938,42 29,02 938,42 909,40 58,05 909,40 880,37 87,07 880,37 138,04 3. Dried grapes falling within CN codes 0806 20 12 and 0806 20 18 : (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 1 177,86 1 166,09 1 142,53 1 107,19 1 071,86 1 166,09 1 142,53 1 107,19 1 071,86 11,78 35,34 70,67 106,01 348,46 Dried grapes falling within CN codes 0806 20 92 and 0806 20 98 : (ECU per tonne) Import price applied Countervailing charge to be levied less than but not less than 1 012,10 1 001,98 981,73 951,37 921,00 1 001,98 981,73 951,37 921,00 10,12 30,36 60,73 91,09 182,70'